IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


NORMAN HARVEY,                                : No. 61 EM 2017
                                              :
                     Petitioner               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
PHILADELPHIA COMMON PLEAS                     :
JUDGE CHARLES J. CUNNINGHAM III,              :
                                              :
                     Respondent               :


                                         ORDER



PER CURIAM

       AND NOW, this 22nd day of June, 2017, the Petition for Writ of Mandamus is

DISMISSED. See Commonwealth v. Ali, 10 A.3d 282 (Pa. 2010) (observing that hybrid

representation is not permitted). The Prothonotary is DIRECTED to forward this filing to

counsel of record and to strike the name of the jurist from the caption.